


FIRST AMENDMENT TO CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 15th day of
September, 2011 (this “Amendment”), is entered into among KRISPY KREME DOUGHNUT
CORPORATION, a North Carolina corporation (the “Borrower”), KRISPY KREME
DOUGHNUTS, INC., a North Carolina corporation (the “Parent”), the Lenders party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders.

RECITALS

     A. The Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement dated as of January 28, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings given to them in the Credit Agreement.

     B. The Borrower has requested that the Administrative Agent and the Lenders
make certain amendments to the Credit Agreement. The Administrative Agent and
the Lenders have agreed to make such amendments in accordance with, and subject
to, the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

     1.1 Amendments to Section 8.6. Section 8.6(iv) is hereby amended and
restated in its entirety as follows:

     (iv) the Parent may purchase, redeem or retire shares of its Capital Stock
(and, without duplication, the Borrower may dividend cash to the Parent in order
to make such redemptions) in an aggregate amount not exceeding $2,000,000 in any
Fiscal Year to facilitate the payment of withholding tax by directors or
employees arising from their exercise of rights or options for the Parent’s
Capital Stock; and

ARTICLE II

CONDITIONS OF EFFECTIVENESS

     This Amendment shall become effective as of the first date (such date being
referred to as the “Effective Date”) on which the Administrative Agent shall
have received counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower, the Parent, the other Guarantors and the Required
Lenders.

56

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES

     Each of the Borrower and the Parent represents and warrants to the
Administrative Agent and the Lenders that (i) the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of the Effective Date, both
immediately before and after giving effect to this Amendment (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (ii) this Amendment
has been duly authorized, executed and delivered by the Borrower and the Parent
and constitutes the legal, valid and binding obligation of the Borrower and the
Parent enforceable against it in accordance with its terms, and (iii) no Default
or Event of Default shall have occurred and be continuing on the Effective Date,
both immediately before and after giving effect to this Amendment.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWER
AND THE GUARANTORS

     The Borrower and each Guarantor hereby confirms and agrees that, after
giving effect to this Amendment, the Credit Agreement and the other Credit
Documents to which it is a party remain in full force and effect and enforceable
against it in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect, and the
amendments contained herein shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, or constitute a novation in
respect of, the obligations of the Borrower or the Guarantors evidenced by or
arising under the Credit Agreement, the other Credit Documents, and the liens
and security interests in the Collateral, which shall not in any manner be
impaired, limited, terminated, waived or released, but shall continue in full
force and effect. The Borrower and each Guarantor represents and warrants to the
Lenders that it has no knowledge of any claims, counterclaims, offsets, or
defenses to or with respect to its obligations under the Credit Documents, or if
the Borrower or such Guarantor has any such claims, counterclaims, offsets, or
defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Amendment. This acknowledgement and
confirmation by the Borrower and the Guarantors is made and delivered to induce
the Administrative Agent and the Lenders to enter into this Amendment, and the
Borrower and the Guarantors acknowledge that the Administrative Agent and the
Lenders would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein.

57

--------------------------------------------------------------------------------




ARTICLE V

MISCELLANEOUS

     5.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (without regard to
the conflicts of law provisions thereof).

     5.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

     5.3 Expenses. The Borrowers agree to pay upon demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto.

     5.4 Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

     5.5 Successors and Assigns. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

     5.6 Construction. The headings of the various sections and subsections of
this Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

     5.7 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers as of the date first above written.

58

--------------------------------------------------------------------------------




KRISPY KREME DOUGHNUT CORPORATION   By: /s/ Douglas R. Muir Name:   Douglas R.
Muir Title: Chief Financial Officer     KRISPY KREME DOUGHNUTS, INC.   By: /s/
Douglas R. Muir Name: Douglas R. Muir Title: Chief Financial Officer     WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and as
a Lender   By: /s/ R. Alan Proctor R. Alan Proctor, Senior Vice President    
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender   By: /s/ C. Douglas
Cross Name: C. Douglas Cross Title: Senior Vice President


Consented to and Acknowledged by the other Guarantors:   KRISPY KREME CANADA,
INC.   By: /s/ Douglas R. Muir Name:   Douglas R. Muir Title: Vice President


59

--------------------------------------------------------------------------------




HDN DEVELOPMENT CORPORATION

  By: /s/ H. Clark Beeson, III Name:   H. Clark Beeson, III Title: President


  SOUTHERN DOUGHNUTS, LLC   By: KRISPY KREME MANAGEMENT I, LLC, as authorized
Manager   By: KRISPY KREME DOUGHNUT CORPORATION,   as authorized Member   By:
/s/ Douglas R. Muir Name:   Douglas R. Muir Title: Chief Financial Officer    
NORTHEAST DOUGHNUTS, LLC   By: KRISPY KREME MANAGEMENT I, LLC, as authorized
Manager   By: KRISPY KREME DOUGHNUT CORPORATION,     as authorized Member   By:
/s/ Douglas R. Muir Name:   Douglas R. Muir Title: Chief Financial Officer    
KK CANADA HOLDINGS, INC.   By: /s/ Douglas R. Muir Name:   Douglas R. Muir
Title: President


60

--------------------------------------------------------------------------------




SOUTHWEST DOUGHNUTS, LLC   By:   KRISPY KREME MANAGEMENT I, LLC, as authorized
Manager   By:   KRISPY KREME DOUGHNUT CORPORATION, as authorized Member   By:
/s/ Douglas R. Muir Name:   Douglas R. Muir   Title: Chief Financial Officer   
PANHANDLE DOUGHNUTS, LLC   By: KRISPY KREME MANAGEMENT I, LLC, as authorized
Manager   By: KRISPY KREME MANAGEMENT II, LLC, as authorized Manager   By:
KRISPY KREME DOUGHNUT CORPORATION, as authorized Member of Krispy Kreme
Management I, LLC and Krispy Kreme Management II, LLC   By: /s/ Douglas R. Muir
Name:   Douglas R. Muir Title: Chief Financial Officer   KRISPY KREME MANAGEMENT
I, LLC   By: KRISPY KREME DOUGHNUT CORPORATION, as authorized Member   By: /s/
Douglas R. Muir Name:   Douglas R. Muir Title: Chief Financial Officer    KRISPY
KREME MANAGEMENT II, LLC   By: KRISPY KREME DOUGHNUT CORPORATION, as authorized
Member   By: /s/ Douglas R. Muir Name: Douglas R. Muir Title: Chief Financial
Officer


61

--------------------------------------------------------------------------------




RIGEL HOLDING, LLC   By:   SOUTHWEST DOUGHNUTS, LLC, as authorized Manager   By:
KRISPY KREME MANAGEMENT I, LLC, as authorized Manager   By:     KRISPY KREME
DOUGHNUT CORPORATION, as authorized Member   By: /s/ Douglas R. Muir Name:  
Douglas R. Muir   Title: Chief Financial Officer     NORTH TEXAS DOUGHNUTS, L.P.
  By: KRISPY KREME DOUGHNUT CORPORATION, its General Partner   By: /s/ Douglas
R. Muir Name:   Douglas R. Muir Title: Chief Financial Officer


62

--------------------------------------------------------------------------------